Citation Nr: 0706339	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-18 851	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disease, to include as secondary to a service-connected 
disability.




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel






INTRODUCTION

The veteran had active duty for training from October 1989 to 
January 1990; active service from November 1990 to August 
1991; and subsequent service in the Puerto Rico Army National 
Guard.

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a November 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, that denied the benefit 
sought on appeal.  In January 2006, the Board returned the 
case for additional development, and the case has been 
returned to the Board following accomplishment of the 
requested development for final appellate review.


FINDING OF FACT

Gastroesophageal reflux disease was not manifested during 
service, and is not shown to be causally or etiologically 
related to service or to the veteran's service-connected 
bronchial asthma.


CONCLUSION OF LAW

Gastroesophageal reflux disease was not incurred in or 
aggravated by active service; is not proximately due to or 
the result of a service-connected disease or injury; and the 
criteria for the establishment of service connection are not 
met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in September 2004 and January 2006.  While 
this notice does not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denial of service connection, the veteran is not prejudiced 
by the failure to provide her that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
Further, the veteran has not made the RO or the Board aware 
of any additional evidence that needs to be obtained in order 
to fairly decide this appeal, and have not argued that any 
error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced her in the 
adjudication of her appeal.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, No. 05-7157 (Fed. 
Cir. Apr. 5, 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.  

The veteran essentially contends that gastroesophageal reflux 
disease is related to service.  More specifically, the 
veteran maintains that her gastroesophageal reflux disease is 
due to her service-connected bronchial asthma, including 
medication prescribed for her disability.

Under VA laws and regulations, service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In 
addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Generally, to prove service connection the record must 
contain: (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between any 
current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).  

While the medical evidence for review demonstrates that the 
veteran has been diagnosed as having gastroesophageal reflux 
disease, the medical evidence fails to demonstrate that the 
disorder is in any way related to the veteran's service or to 
her service-connected bronchial asthma.  The veteran's 
service medical records contain no evidence of complaints, 
treatment or diagnosis of gastroesophageal reflux disease, 
and there is no medical evidence which suggests or offers an 
opinion that the gastroesophageal reflux disease diagnosed 
following service was in any way related to service or to the 
veteran's service-connected bronchial asthma.  In this 
regard, there are two medical opinions of record regarding 
the etiology of the veteran's gastroesophageal reflux 
disease, and neither opinion is favorable to the veteran's 
claim.  

Following the November 2004 VA examination, which concluded 
with a diagnosis of gastroesophageal reflux disease, the 
examiner reported that medical literature had been reviewed 
and that there was no etiological relationship between the 
veteran's service-connected asthma or the medication used for 
it and the gastroesophageal reflux disease.  

The veteran then submitted information regarding one of the 
medications that she had been prescribed, specifically 
Flunisolide.  The Board then requested an additional medical 
opinion to consider the evidence submitted by the veteran.  

In a February 2006 opinion the VA physician noted that it was 
worth mentioning that Flunisolide was a medication prescribed 
specifically for allergic rhinitis, which was a nonservice-
connected disorder and was not prescribed for the 
service-connected asthma.  The opinion also noted that while 
the information provided by the veteran indicated that 
gastrointestinal symptoms such as heartburn were reported, 
that did not imply that Flunisolide caused gastroesophageal 
reflux disease.  The examiner then pointed out that the 
veteran was under treatment with two other medications for 
treatment of her service-connected asthma and that neither 
medication was reported to cause gastroesophageal reflux 
disease as an adverse reaction.  The physician then concluded 
that the previous opinion rendered following the November 
2004 VA examination regarding the relationship between the 
veteran's service-connected asthma and the gastroesophageal 
reflux disease was still sustained.

Based on this record, the Board finds that the medical 
evidence is against the veteran's claim.  Given the medical 
evidence against the claim, for the Board to conclude that 
the veteran's disorder had its origin during service or is 
related to her service connected asthma in these 
circumstances would be speculation, and the law provides that 
service connection may not be based on resort to speculation 
or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  Simply put, in the absence of a 
present disability that is related to service or to a service 
connected disability, a grant of service connection is 
clearly not supportable.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).

The veteran was advised of the need to submit medical 
evidence demonstrating a nexus or relationship between a 
current disability and service and/or her service connected 
asthma by way of letters from the RO to her, but she has 
failed to do so.  A claimant has the responsibility to 
present and support a claim for benefits under laws 
administered by the VA, 38 U.S.C.A. § 5107(a), and the 
veteran was clearly advised of the need to submit medical 
evidence of a relationship between her gastroesophageal 
reflux disease and service or her service  connected asthma.  

While the veteran is clearly of the opinion that her current 
gastroesophageal reflux disease is related to her service 
connected asthma, as a lay person, the veteran is not 
competent to offer an opinion that requires specialized 
training, such as the etiology of a medical disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board concludes that service connection for 
gastroesophageal reflux disease, to include as secondary to a 
service-connected disability is not established. 



ORDER

Service connection for gastroesophageal reflux disease, to 
include as secondary to a service-connected disability, is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


